John A. FOGLEMAN, Justice, concurring. I concur as to the asserted liability of Cato for payments made under the contract with the county. The undisputed evidence is that Cato was paid by county warrants issued to him after claims filed by him against the county had been allowed by the county court. Appellants, or any other taxpayer, had the right to appeal from these orders. Art. 7, §§ 14 and 33, Constitution of Arkansas; Ark. Stat. Ann. § 27-2001 (Supp. 1973); Ladd v. Stubblefield, 195 Ark. 261, 111 S.W. 2d 555; McLain v. Miller County, 180 Ark. 828, 23 S.W. 2d 264; Echols & Helton v. Lincoln County, 154 Ark. 142, 241 S.W. 881. See also, Wright v. LeCroy, 184 Ark. 837, 44 S.W. 2d 355; Swilling v. Biffle, 192 Ark. 608, 93 S.W. 2d 328. Since the county court had jurisdiction of the claims, this afforded them a complete and adequate remedy at law, in the absence of fraud, bad faith or collusion, none of which is even asserted. State v. Baker, 197 Ark. 1075, 126 S.W. 2d 937; Ladd v. Stubblefield, supra; Monroe County v. Brown, 118 Ark. 524, 177 S.W. 40. See also, Swilling v. Biffle, supra. Cato’s contracts with the school district are in an entirely different category. By no stretch of the imagination could it be said that there was any compliance with even the jurisdictional requirements of Act 351 of 1949, and amendments thereto. I suppose, however, that the rule that school districts have only those powers expressly granted by statute or necessarily implied in order to enable them to perform the duties expressly imposed upon them by law was eroded by this court’s decision in Burnett v. Nix, 244 Ark. 235, 424 S.W. 2d 537, sufficiently to indicate affirmance of the decree in respect to this contract with Cato and the employment of the individuals for fixing proposed assessed values on residential properties. If the application of the apparent doctrine of the Nix case that a school district board has the implied power to employ people to “play a part in preventing assessed values from falling below the minimum percentage required by law for the receipt of all available state-aid funds” as a necessary incident to doing all things necessary for the proper conduct of schools, along with the casual “proof text” of Safferstone v. Tucker, 235 Ark. 70, 357 S.W. 2d 3, that one of the prime duties of a school board is to conserve the resources of the district, is permitted to continue the process of eroding the wholesome rule abided by for well over a century, it will become meaningless. The Burnett and Safferstone statements may be used to justify almost anything the collective ingenuity of a school board might devise in the name of proper conduct of schools or conservation of its resources. Limitation would only be imposed when a court became disposed to find an “abuse of discretion,” if the court could bring itself to decide that the evidence of abuse was “clear and convincing. ” In my opinion, this is little, if any, limitation. I feel bound to the result reached here by the majority on the basis of the decision in Burnett, in spite of my dissent there, but I also feel bound to resist further erosion of the wise limitation on school board powers traditionally followed by this court from the beginning. Insofar as the use of appraisals made is concerned, appellants availed themselves of the right to appear before the equalization board, according to the testimony of one of its members, who also said that the board, upon their complaint, made a reduction in the assessment of their property and hat the Hortons unsuccessfully appealed from the board action to the county court. It was stipulated that an appeal to the circuit court was pending. Certainly, they are not now entitled to question the use of the appraisals in this proceeding. I concur in the result.